NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN FERNANDEZ-LEDESMA,                       No.    14-73041

                Petitioner,                     Agency No. A201-175-088

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Martin Fernandez-Ledesma, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Fernandez-

Ledesma failed to establish that any harm he experienced or fears in Mexico was

or would be on account of a protected ground. See Molina-Morales v. INS, 237
F.3d 1048, 1052 (9th Cir. 2001) (harm based on personal retribution is not

persecution on account of a protected ground). Thus, Fernandez-Ledesma’s

withholding of removal claim fails.

      In light of this disposition, we need not reach Fernandez-Ledesma’s

remaining contentions regarding withholding of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      In his opening brief Fernandez-Ledesma does not raise any arguments, and

therefore waives, any challenge to the agency’s denial of CAT relief. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.

                                          2                                  14-73041